163 F.3d 161
Re VAN HOLT, Jo Van Holt, Appellants,v.LIBERTY MUTUAL FIRE INSURANCE COMPANY, Liberty Mutual Group.
No. 97-5098.
United States Court of Appeals,Third Circuit.
Nov. 24, 1998.

Appeal from the United States District Court For the District of New Jersey, No. 95-CV-06432.
Present:  SLOVITER, LEWIS, and ROSENN, Circuit Judges.
ORDER
SLOVITER, Judge:


1
On July 21, 1998 the court granted the petition for panel rehearing filed by Appellees Liberty Mutual Fire Insurance Company and Liberty Mutual Group, but the Order entered at that time failed to vacate the opinion and judgment.  Inasmuch as the vacation of the prior opinion and judgment is required pursuant to I.O.P. 8.3.1, the opinion and judgment in the above matter filed May 11, 1998 is hereby vacated.